Citation Nr: 0922390	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty from November 1952 to 
December 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension was 
denied in an unappealed rating decision issued in July 1956.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Although the RO has determined that new and material evidence 
has been submitted to reopen the Veteran's claim, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Entitlement to service connection for hypertension was denied 
in an unappealed rating decision issued in July 1956 because 
the medical evidence did not show that the Veteran currently 
had hypertension.

The subsequently received evidence includes VA treatment 
records indicating a current diagnosis of hypertension.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it establishes 
that the Veteran currently has hypertension, it is sufficient 
to establish a reasonable possibility of substantiating the 
claim when considered in light of the evidence previously of 
record showing that the Veteran was also diagnosed with 
hypertension during service.  Accordingly, it is new and 
material and reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for hypertension is granted.


REMAND

Service treatment records reflect a diagnosis of hypertension 
in March 1953.  Moreover, the report of a January 1956 VA 
examination, which was conducted the month after the 
Veteran's separation from service, indicates a diagnosis of 
hypertension.  VA treatment records indicate that the Veteran 
currently has hypertension.  However, there is no medical 
evidence linking the Veteran's current hypertension to his 
active service.  Therefore, the Veteran should be afforded a 
VA examination to determine if his current hypertension is 
related to his active service.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine if 
his hypertension is related to his 
active service.  The claims folder must 
be provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  Based on the examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
Veteran's hypertension originated 
during active service or is otherwise 
etiologically related to the Veteran's 
period of active service.  The 
rationale for the opinion must also be 
provided.

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's reopened 
claim.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be issued to the 
Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the 
case should be returned to the Board 
for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  This case must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


